Exhibit 1.01 Agreement and Plan of Merger among Integrated Media Holdings, Inc. (a Delaware corporation), TCI Acquisition Corp. (a Nevada corporation), Telechem International, Inc. (a Delaware corporation) and The Shareholders of Telechem International, Inc. AGREEMENT AND PLAN OF MERGER among INTEGRATED MEDIA HOLDINGS, INC. (a Delaware corporation) TCI ACQUISITION CORP. (a Nevada corporation) TELECHEM INTERNATIONAL, INC. (a Delaware corporation) and THE SHAREHOLDERS OF TELECHEM INTERNATIONAL, INC. DATED AS OF FEBRUARY 5, 2008 TABLE OF CONTENTS RECITALS[INSERT PAGE NUMBER] ARTICLE 1DEFINITIONS[INSERT PAGE NUMBER] ARTICLE 2.THE MERGER[INSERT PAGE NUMBER] Section 2.01.Basic Transaction[INSERT PAGE NUMBER] Section 2.02.Effective Time; Closing[INSERT PAGE NUMBER] Section 2.03.Effect of the Merger[INSERT PAGE NUMBER] Section 2.04.Certificate of Incorporation; Bylaws[INSERT PAGE NUMBER] Section 2.05.Directors and Officers[INSERT PAGE NUMBER] Section 2.06.Conversion of Securities[INSERT PAGE NUMBER] Section 2.07.Exchange of Certificates[INSERT PAGE NUMBER] Section 2.08.Stock Transfer Books[INSERT PAGE NUMBER] Section 2.09.Dissenting Shares[INSERT PAGE NUMBER] Section 2.10.Stock Options[INSERT PAGE NUMBER] Section 2.11.Transfer and Divestiture of Endavo Media and Communications, Inc.[INSERT PAGE NUMBER] ARTICLE 3REPRESENTATIONS AND WARRANTIES OF TELECHEM AND SHAREHOLDERS[INSERT PAGE NUMBER] Section 3.01.Organization, Qualification and Corporate Power[INSERT PAGE NUMBER] Section 3.02.Noncontravention[INSERT PAGE NUMBER] Section 3.03.Capitalization[INSERT
